DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on 11/1/2022 is acknowledged.
Claims 19-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because applicant uses the terminology of “The present disclosure provides”, “and in particular”, “The provided facility”, “The present disclosure also provides” and “particularly”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 9629339) in view of Comparat (US 10405528).

Regarding claim 1, Newton discloses a system for automatically controlling insect rearing activities, the system comprising: a container (12) including one or more modules (16) configured with a plurality of trays (14), wherein the plurality of trays (14) are partitioned into sets (Fig. 1) of trays (14) having an upper tray (14) and a lower tray (14); a vacuum aspiration system including a vacuum and a plurality of sets of aspiration arms (66) including a first aspiration arm (66) and a second aspiration arm (66), the plurality of sets of aspiration arms (66) configured to aspirate second objects (contents of the trays) through the first aspiration arm (66) from the respective upper tray (14) to a first collection tank (tank of vacuum system) and the first objects (contents of the tray) through the second aspiration arm (66) from the respective lower tray (14) to a second collection tank (tank of vacuum system); and a control unit (Column 5, lines 29-49, electronic control) programmed to control the plurality of sets of aspiration arms (66) to collect the objects (contents of the trays) from the respective trays (14) of the plurality of trays (14), but does not expressly disclose the upper trays having a sieved base to allow objects to fall to a lower tray.
However, Comparat discloses a similar insect rearing structure that uses trays with sieved bases (Column 4 lines 44-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Newton, by using trays with sieved bases, as taught by Comparat, for the purpose of separation between adult insects, eggs, and rearing substrate.  

Regarding claim 11, Newton discloses wherein the control unit (Column 5, lines 29-49, electronic control) is programmed to control the plurality of sets of aspiration arms (66) to collect the objects (contents of the trays) from respective trays (14) of the plurality of trays (14) in response to at least one of a predetermined time elapsing (any desired time) or feedback from the plurality of weight sensors.

Regarding claim 12, Newton discloses wherein the container (12) is capable of being transported from a first location to a second location (wherein the container is capable of being moved).

Regarding claim 14, Newton/Comparat disclose the invention substantially as set forth above, but does not expressly disclose the sieved bases that include perforations with a first diameter, the growth module having upper trays with the sieved bases that include perforations with a second diameter, and wherein the first diameter is greater than the second diameter.
However, it would have been an obvious matter of design choice to select any size diameter of perforation for each of the sieved bases in order to manage what passes through the base of the tray, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Newton discloses wherein the first objects (contents of the trays) aspirated through the respective second aspiration arms (66) are at least one of insect eggs and waste, and the second objects (contents of the trays) aspirated through the respective first aspiration arms (66) are at least one of insects and insect larva.

Regarding claim 18, Newton discloses wherein the container (12) further includes an air extractor configured to direct air within the container outside of the container (Column 4 lines 11-19).

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 9629339) and Comparat (US 10405528) in view of Maurits (US 2021/0212300).

Regarding claim 13, Newton/Comparat disclose the invention substantially as set forth above, but do not expressly disclose the use of an actuator to shake or agitate the contents of the container.
However, Maurits discloses a similar insect storing facility that uses an agitation mechanism driven (50) by a motor (51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Newton/Comparat, by adding an agitation mechanism to the trays, as taught by Maurits, for the purpose of agitating the contents of the structure to avoid clustering of the contents.  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 9629339) and Comparat (US 10405528) in view of Fotiadis (US 2020/0253176).

Regarding claims 15-16, Newton/Comparat disclose the invention substantially as set forth above, but do not expressly disclose the use of a video sensor, a plurality of weight sensors, a plurality of motion sensors.
However, Fotiadis discloses a similar insect rearing facility that uses each of a video sensor, a plurality of weight sensors, a plurality of motion sensors ([0039] The sensors may include one or more temperature sensors, one or more humidity sensors, one or more gas sensors, one or more motion sensors, one or more acceleration sensors, one or more gyroscopic sensors, one or more weight sensors and/or one or more visual recognition sensors, such as cameras or video recording equipment cameras.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Newton/Comparat, by using a video sensor, a plurality of weight sensors and a plurality of motion sensors, as taught by Fotiadis, for the purpose of automatically managing the system to enhance the production of insects.  

Allowable Subject Matter
Claims 2-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                

/MONICA L PERRY/Primary Examiner, Art Unit 3644